Exhibit 10.2

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (this “License Agreement”) is made as of the 2nd day of
May, 2005, by and between GECKO Inc., a New Jersey corporation (“Licensee”), and
Monster Worldwide, Inc., a Delaware corporation (“Licensor”).

 

WHEREAS, Licensee and Licensor are parties to a Stock Purchase Agreement (the
“Stock Purchase Agreement”) made as of the 2nd day of May, 2005, by and among
Licensee, George R. Eisele, Daniel S. Collins and Licensor;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements of the
parties set forth in this License Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             It is understood and agreed that the license set forth in Section
8.2 of the Stock Purchase Agreement shall also apply to the “globe logo” mark
owned by Licensor (covered by United States Trademark Registration No.
2,151,853), provided that the license in this paragraph 1 relating to the globe
logo shall be effective only during a transition period of six (6) months and
shall accordingly terminate on November 2, 2005.

 

2.             Except as specifically set forth in paragraph 1 above, all the
provisions of Section 8.2 of the Stock Purchase Agreement (including without
limitation the quality requirements; quality control provisions; review rights;
termination provisions; and disclaimer of representations, warranties and
obligations) shall apply to the license set forth in paragraph 1 above.

 

IN WITNESS WHEREOF, the parties have executed this License Agreement as of the
date first above written.

 

 

GECKO INC.

 

 

 

 

 

By:

/s/ George R. Eisele

 

 

 

Name: George R. Eisele

 

 

Title:   Chairman of the Board

 

 

 

 

 

MONSTER WORLDWIDE, INC.

 

 

 

 

 

By:

/s/ Myron F. Olesnyckyj

 

 

 

Name: Myron F. Olesnyckyj

 

 

Title:   Senior Vice President

 

--------------------------------------------------------------------------------